Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	The claims 1, 8, 15 are rejected on the grounds of nonstatutory double patenting of the claims 1, 17, 20 in United States Patent No. 11,216,397 in view of Wortman (US Pub No. 2019/0065427). At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to provide the active interposer comprises translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency, as demonstrated by Wortman disclosing the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 53-55).
In re Karlson, 136 USPQ 189 (ccPA 1963).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

8.	Claims 1-6, 8-13, 15-17, 19-20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Hutton et al. (US Pat No. 9,106,229) in view of Wortman (US Pub No. 20190065427).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Hutton et al. disclose a system, comprising: a plurality of dies (items 10-1, 10-2 of figure 5 or item 260 of figure 10A); an active interposer (item 108 of figure 5) coupled to the plurality of die (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65),

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

and wherein the active interposer comprises: interconnection circuitry (item 200 of figure 2) configured to electrically connect the plurality of die together (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45); and translation circuitry (item 280 of figure 10A) configured to translate, in the active interposer, communications from a first protocol of a first die of the plurality of die to a second protocol of a second die of the plurality of die (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).  But Hutton et al. do not disclose the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency.  In the same field of endeavor, Wortman teaches that the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Wortman discloses the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 50-54).

    PNG
    media_image2.png
    866
    681
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claims 2, 9, 19, Wortman discloses wherein the first frequency is associated with a first communication protocol used by the first die and the second frequency is associated with a second communication protocol used by the second die (in Wortman, the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See abstract, para 49, 50-54).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claims 3, 20, Wortman discloses wherein the active interposer is configured to route the data from the first die to the second die by bypassing the translation circuitry when the first protocol and the second protocol are a same protocol (in Wortman, data from a first protocol (e.g., Ethernet or other suitable data communication protocol) may be received over first protocol pin(s) 110 and transmitted over the channel 92A during a time slot unused by the PCIe transfer. Additionally, data from a second protocol (e.g., Ethernet or other suitable data communication protocol) may be received over second protocol pin(s) 112 and transmitted over the channel 92B during a time slot unused by the PCIe transfer. This additional data may then be streamed across the IB 18 to the programmable fabric die 94.  See para 44-48). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claims 4, 11, Hutton et al. disclose wherein transmitting the data to the second die comprises routing the data to the second die via one or more microbumps that couple the active interposer to the second die connections (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45).
In regard to claim 5, Wortman discloses wherein the first frequency is slower than the second frequency (in Wortman, the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 50-54).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claims 6, 13, 17, Hutton et al. disclose wherein the translation circuitry receives the data from the first die in a single data rate format and translates the data to a double data rate format associated with the second die before transmitting the data(in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-62, col. 7, lines 7-16). 
In regard to claim 8, Hutton et al. disclose a method, comprising: receiving, at an active interposer, data from a first die coupled to the active interposer (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65),

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

and wherein the active interposer comprises: interconnection circuitry (item 200 of figure 2) configured to electrically connect the plurality of die together (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45); and translation circuitry (item 280 of figure 10A) configured to translate, in the active interposer, communications from a first protocol of a first die of the plurality of die to a second protocol of a second die of the plurality of die (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).  But Hutton et al. do not disclose the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency.  In the same field of endeavor, Wortman teaches that the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Wortman discloses the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 50-54).

    PNG
    media_image2.png
    866
    681
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claim 10, Hutton and Wortman fail to teach wherein the first communication protocol is an Advanced Interface Bus 1.0 (AIB 1.0) communication protocol and the second communication protocol is an AIB 2.0 communication protocol.  However it is extremely well known in the computer art/industry to select different types of buses to suit for design of the system.  Therefore OFFICIAL NOTICE is taken that it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to provide different types of buses as is well known in the systems of Hutton and Wortman in order to provide greater selection of buses that suit for system designs.
In regard to claim 12, Hutton and Wortman fail to teach wherein the first frequency is equal to or below 1 GHz and the second frequency is greater than 4 GHz.  However it is extremely well known in the computer art/industry to set or adjust different frequencies that fit for design of the system.  Therefore OFFICIAL NOTICE is taken that it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to provide various ranges of frequencies as is well known in the systems of Hutton and Wortman in order to fit for system designs by various different range of frequencies.
In regard to claim 15, Hutton et al. disclose an active interposer for a plurality of die, comprising: routing circuitry (i.e. interposer) configured to electrically connect the plurality of die together (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Hutton discloses a cross-sectional side view of interposer 108 showing some of the different possible routing connections that can be made using programmable interconnect fabric 200. As shown in FIG. 5, programmable interconnect circuitry 200 may be used for routing signals between different dies that are mounted on an interposer 108 (e.g., die 10-1 may be coupled to die 10-2 via inter-die routing path 230). Programmable interconnect circuitry 200 may also be used for routing signals from one or more off-interposer devices (e.g., die 10-1 may be coupled to one or more existing vertically-stacked die and/or to one or more existing off-interposer devices via path 232 and flip-chip bump 120). See col. 8, lines 56-65),

    PNG
    media_image1.png
    856
    539
    media_image1.png
    Greyscale

and wherein the active interposer comprises: interconnection circuitry (item 200 of figure 2) configured to electrically connect the plurality of die together (in Hutton, interposer 108 may include programmable interconnect circuitry 200 that is used to form routing connections to each die 10 that is mounted on top of interposer 108 via microbumps 134 and to form routing connections to other devices on package substrate 122 or board substrate 126 via flip-chip bumps 120.  See col. 6, lines 34-45); and translation circuitry (item 280 of figure 10A) configured to translate, in the active interposer, communications from a first protocol of a first die of the plurality of die to a second protocol of a second die of the plurality of die (in Hutton, the protocol implement interface circuits such as interface circuitry 280 of FIG. 10A may be embedded as non-reconfigurable or "hard" blocks (sometimes referred to as fixed-function blocks) in interposer 108. As shown in FIG. 10A, die 10-1 (e.g., a programmable integrated circuit such as an FPGA) may be coupled to die 10-2 (e.g., a memory chip contain SRAM cells) via programmable interposer interconnect 200 and may be coupled a selected portion of transceiver devices 260. In the example of FIG. 10A, two of the four transceiver devices 260 are coupled to die 10-1 via interposer-embedded media access controllers 280 (e.g., application specific interface circuits that are embedded in interposer 108 for supporting the Ethernet protocol) while another two of transceiver devices 260 are coupled to die 10-1 without being routed through the any media access controller 280. The different MAC blocks 280 may be selectively switched into using programmable interconnect paths 200.  See col. 11, lines 18-52).  But Hutton et al. do not disclose the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency.  In the same field of endeavor, Wortman teaches that the translation circuitry configured to: receive data from a first die of the plurality of die using a first frequency; translate the data received using the first frequency to a second frequency associated with a second die of the plurality of die; and transmit the data to the second die with the second frequency (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Wortman discloses the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 50-54).

    PNG
    media_image2.png
    866
    681
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].
In regard to claim 16, Worthman discloses wherein the active interposer receives the data with the first frequency from the first die, translates the first frequency of the data to the second frequency associated with the second die, and transmits the data using the second frequency to the second die (in Wortman, the transceiver die 96, the programmable fabric die 94 may span clock domains. For instance, the programmable fabric die 94 may receive data from the channels 92 using a first clock (e.g., 1 GHz) in a first clock domain 140. However, the programmable fabric die 94 may pass data to the first protocol interpreter 130, the second protocol interpreter 132, and/or the PCIe logic circuitry 134 using a second clock (e.g., 500 MHz) in a second clock domain 142. Accordingly, the programmable fabric die 94 use clock-domain-crossing FIFOs 144 at a boundary 146 between the first clock domain 140 the second clock domain 142 to transfer data therebetween.  See para 49, 50-54).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Wortman into the teachings of Hutton et al. because each of Wortman and Hutton et al. teach the interposer or interconnection between dies with different protocols and frequencies therebetween. Wortman and Hutton et al. are both attempting to address the efficiency data transfer between dies/chips/IC. Further, a person of ordinary skill in the art would have been motivated to combine Wortman with Hutton et al. because combining the prior art elements of Wortman with Hutton et al. according to known methods would have yielded predictable results, using the techniques of Wortman would have improved Hutton et al. in the same way, and applying the techniques of Wortman to improve Hutton et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to increase higher throughput and reduced initial configuration). [See MPEP 2143].

9.	Claims 7, 14, 18 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Hutton et al. in view of Wortman and further in view of Leong (US Pub No. 2019/01818865).
In regard to claims 7, 14, 18, Hutton et al. and Wortman disclose the claimed subject matter as discussed above rejection except the teaching of wherein the translation circuitry receives the data from the first die with a first swing voltage and translates the first swing voltage to a second swing voltage associated with the second die before transmitting the data.  In the same field of endeavor, Leong teaches wherein the translation circuitry receives the data from the first die with a first swing voltage and translates the first swing voltage to a second swing voltage associated with the second die before transmitting the data (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Leong discloses transmitter circuitry in IC die 203 may include transmitter logic circuit 300 (sometimes referred to as transmitter logic) and driver circuitry 302 (sometimes referred to herein as data transmission driver circuitry). Driver circuitry 302 may include a first output driver or driver circuit such as a high-swing driver (e.g., high-swing driver 304) and a second output driver or driver circuit such as low-swing driver (e.g., driver circuit 306). Output driver 304 may be referred to as a `high-swing` driver because driver 304 may generate an output signal for driver circuitry 302 that has high voltage swings.  See para 34-35).

    PNG
    media_image3.png
    1039
    588
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Leong into the teachings of Hutton et al. and Wortman because each of Leong and Hutton et al. teach the configuration on different protocols and further, because combining the prior art elements of Leong with Hutton et al. and Wortman according to known methods would have yielded predictable results, using the techniques of the Leong would have improved Hutton et al. and Worthman in the same way, and applying the techniques of Leong  to improve Hutton et al. and Worthman would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different die configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Conclusion
10.	All claims are rejected.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186